Title: To James Madison from William Tatham, 1 April 1815
From: Tatham, William
To: Madison, James


                    
                        Sir,
                        Washington April 1st. 1815.
                    
                    I have written to Genl. Armstrong, as you instructed, concerning my account & standing with the department of War; but his answer is not yet

recieved; to day is quarter day, my Landlord Butcher &c expecting their money impatiently.
                    I percieve a great difficulty arising from intercourse with several Secretaries in succession, for a number of years; and each has pursued his own course. The present accountant (who says my accounts are formed on strong ground, & ought to be settled in some way or other) meets this difficulty also; & there is no man so likely to do justice, through his long intimacy with the transaction as Mr. Simmons (the late accountant) who has seen & known so much about my transactions with the department & the grounds on which monies have been paid me from time to time. The opinion of this ex-officer would seem likely to afford a clue to right, justice, & equity in the premises, on which the present accountant might be instructed to act; and Mr. Simmons, if authorized by you to do so without intruding himself officially, will cheerfully bestow that time & attention which this hard case requires in favor of its adjustment.
                    If not improper sir, will you be pleased to transmit an authority to effect this desireable end; and to save me from a ruinous procrastination & uncertainty. I have the honor to be Sir Yr. Obt. H Servt
                    
                        
                            Wm Tatham
                        
                    
                